DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 17/374,117. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims pertain to a method in which a processor is used to generate a test pattern for an engine test using a plurality of manipulated variables that change over time, wherein the test pattern is corrected based on an excess air ratio and wherein the engine test is performed using the corrected test pattern to acquire time series data on the manipulated variables and controlled amounts of the manipulated variables.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 10, 14-15, 19 and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deibert (US Patent Application Publication 2004/0231653).
Regarding claim 1, Deibert discloses an engine test method comprising: 
generating a test pattern in which a plurality of manipulated variables used for an engine test change in chronological order [0002, 0010, 0013-0014, 0046-0048];
correcting the test pattern based on an excess air ratio [0049-0057]; and
performing an engine test using the corrected test pattern to acquire time-series data on the manipulated variables and controlled amounts of the manipulated variables, by a processor [0024, 0039-0040, 0045, 0066]. 
Regarding claim 5, Deibert further discloses the method including correcting the test pattern based on a regulation value of exhaust gas [0037].
Regarding claim 6, Deibert further discloses wherein the correcting includes correcting the test pattern by changing a fuel injection amount, which is one of the manipulated variables [0014-0018, 0050-0051]. 
Regarding claim 10, Deibert discloses a non-transitory computer-readable recording medium storing therein an engine test program that causes a computer to execute a process [0030] comprising: 
generating a test pattern in which a plurality of manipulated variables used for an engine test change in chronological order [0002, 0010, 0013-0014, 0046-0048];
correcting the test pattern based on an excess air ratio [0049-0057]; and
performing an engine test using the corrected test pattern to acquire time-series data on the manipulated variables and controlled amounts of the manipulated variables, by a processor [0024, 0039-0040, 0045, 0066]. 
Regarding claim 14, Deibert further discloses the process including correcting the test pattern based on a regulation value of exhaust gas [0037].
Regarding claim 15, Deibert further discloses wherein the correcting includes correcting the test pattern by changing a fuel injection amount, which is one of the manipulated variables [0014-0018, 0050-0051]. 
Regarding claim 19, Deibert discloses an engine test device comprising: 
a memory [0030]; and
a processor coupled to the memory [0030] and configured to: 
generate a test pattern in which a plurality of manipulated variables used for an engine test change in chronological order [0002, 0010, 0013-0014, 0046-0048];
correct the test pattern based on an excess air ratio [0049-0057]; and
perform an engine test using the corrected test pattern to acquire time-series data on the manipulated variables and controlled amounts of the manipulated variables, by a processor [0024, 0039-0040, 0045, 0066]. 
Regarding claim 23, Deibert further discloses the processor is further configured to correct the test pattern based on a regulation value of exhaust gas [0037].
Regarding claim 24, Deibert further discloses wherein the processor is further configured to correct the test pattern by changing a fuel injection amount, which is one of the manipulated variables [0014-0018, 0050-0051]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deibert (US Patent Application Publication 2004/0231653) in view of Nguyen-Tuong (DE 10 2013 206 297 A1).
	Regarding claims 2, 11 and 20, Deibert discloses the method of claim 1 and the apparatus of claims 10 and 19 as discussed above but does not disclose wherein the generating includes generating, as a test pattern, a chirp signal indicating a time-series change in a manipulated variable. 
	Nguyen-Tuong discloses an engine test method that includes generating, as a test pattern, a chirp signal indicating a time-series change in a manipulated variable [0022] [0026]. 
	Ngugyen-Tuong teaches that engine tests are used to optimize an engine control or to generate a model that replicates the engine operation as precisely as possible [0002]. Nguyen-Tuong further teaches that the test input variables should be as comprehensive as possible by mapping as many different dynamic states over the engine operating points to be tested [0004] [0024]. Nguyen-Tuong teaches that the manipulated input variable can include for example an injection quantity and the output variable can include a lambda value [0023]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Deibert to include the chirp signal as the manipulated variable as disclosed by Nguyen-Tuong, because the chirp signals can be used to capture different dynamic responses of the engine over each engine operating point.  
Claim(s) 3, 12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deibert (US Patent Application Publication 2004/0231653) in view of Wilson (US Patent Application Publication 2003/0004624).
Regarding claims 3, Deibert discloses the method of claim 1 and the apparatus of claims 10 and 19 as discussed above, but does not disclose correcting the test pattern based on first coverage of a first space that the manipulated variable is allowed to take and second coverage of a second space that a change rate value of the manipulated variable is allowed to take. 
	Wilson discloses a diagnostic system and method for a machine that corrects a test pattern based on first coverage of a first space that a manipulated variable is allowed to take and second coverage of a second space that a change rate value of the manipulated variable is allowed to take [0034]. 
	Wilson teaches that applying the first coverage to the test pattern prevents safety risk if the manipulated variable, such as engine coolant temperature, exceeds a value that is known to cause damage [0034]. Wilson teaches that applying the second coverage to the test pattern may provide an earlier warning of failure before damage is caused [0034]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to base the correction disclosed by Deibert based on a first and second space of a manipulated variable as disclosed by Wilson because this function performs a dual function of warning of impending damage while providing an early warning before engine damage occurs using sensed values of the manipulated variable.
Claim(s) 4, 13 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deibert (US Patent Application Publication 2004/0231653) in view of Wilson (US Patent Application Publication 2003/0004624) and further in view of Otsuka (JP 59-74345 A).
Regarding claims 4, Deibert, as modified by Wilson, discloses the method of claim 3 and the apparatus of claims 12 and 21 as discussed above. Wilson further discloses removing a domain that the change rate value is not allowed to take from the second space [0034]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to remove the domain from the second space as disclosed by Wilson in the method or apparatus disclosed by Deibert for the reasons specified in reference to claims 3, 12 and 21 above. 
Deibert, as modified by Wilson, does not disclose removing a domain that the manipulated variable is not allowed to take from the first space. 
	Otsuka discloses removing a domain that the manipulated variable is not allowed to take from the first space [Abstract, Constitution: the domain is removed when transitioning from the partial-cylinder operation to a full-cylinder operation]. 
	Otsuka teaches that this control secures efficiency of a heating apparatus [Abstract, Purpose]. By reducing the number of domains only during a partial-cylinder operation when less heat is produced by the engine, the greatest efficiency is obtained. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the step or function of removing the domain from the first space as disclosed by Otsuka in the method or apparatus disclosed by Diebert in order to improve the efficiency of a heater. 
Claim(s) 7, 16 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deibert (US Patent Application Publication 2004/0231653) in view of Elsasser (US Patent Application Publication 2011/0000187).
Regarding claims 7, 16 and 25, Deibert discloses the method of claim 1 and the apparatus of claims 10 and 19 as discussed above, but does not disclose wherein the correcting includes correcting the test pattern by changing an EGR rate, which is one of the manipulated variables. 
Elsasser discloses correcting a test pattern by changing an EGR rate as a manipulated variable [0015]. 
Elsasser teaches that time-series data on the EGR rate acquired through an engine bench test can be used to diagnose malfunctioning of a valve located in an intake, exhaust or EGR tract of the engine [0001] [0015] [0034]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the EGR rate as a manipulated variable in the test disclosed by Deibert, as disclosed by Elsasser, to diagnose malfunctioning of a valve in the intake or exhaust using the test. 
Claim(s) 8, 17 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deibert (US Patent Application Publication 2004/0231653) in view of Schoeni (EP 2 058 493 A1).
Regarding claims 8, 17 and 26, Deibert discloses the method of claim 1 and the apparatus of claims 10 and 19 as discussed above, but does not disclose wherein the correcting includes correcting the test pattern by changing a turbine opening degree, which is one of the manipulated variables.
Schoeni discloses correcting a test pattern by changing a turbine opening degree as a manipulated variable [0022] [0036]. 
Schoeni teaches that a supercharge is frequently provided aboard industrial vehicles and for correct operation of the engine of such vehicles, regulation of the turbine opening degree is necessarily performed [0002-0003] [0020]. Schoeni teaches that increasing boost pressure by correcting the turbine opening degree during the test may provide more precise information on possible faults [0036]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the turbine opening degree as a manipulated variable in the test disclosed by Deibert, as disclosed by Schoeni, to increase engine power when used in an industrial vehicle and to provide precise information on possible faults. 
Claim(s) 9, 18 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deibert (US Patent Application Publication 2004/0231653) in view of Ogawa (JP 2011-145081 A).
Regarding claims 9, 18 and 27, Deibert discloses the method of claim 1 and the apparatus of claims 10 and 19 as discussed above, but does not disclose wherein the correcting includes correcting the test pattern by changing an intake throttle opening degree, which is one of the manipulated variables. 
Ogawa discloses correcting a test pattern by changing an intake throttle opening degree as a manipulated variable [0008] [0026-0027] [0051-0052]. 
Ogawa teaches that that correcting the test pattern based on the intake throttle opening degree is a method for accurately determining the engine torque when an inertia value of the engine is unknown [0007-0008]. Ogawa teaches that the engine torque is a measure of performance and is used in generating an engine performance curve [0002-0003]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to correct the test pattern disclosed by Deibert by changing an intake throttle opening degree as a manipulated variable as disclosed by Ogawa to determine the engine torque. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/               Supervisory Patent Examiner, Art Unit 3747